PER CURIAM.
The Wall Township Tax Assessor denied farmland assessment to appellant for the year 1992. The assessor contended that the *681Township had not received appellant’s farmland assessment application. Appellant alleged that he had timely mailed the application, but he had no proof of mailing and could not produce a copy of the application.
Appellant appealed the denial to the County Tax Board and his appeal was rejected. Appellant then appealed the County Tax Board’s determination to the Tax Court by filing a complaint. Appellant mailed the complaint to the Tax Court a few days before expiration of the statutory limitation period contained in N.J.S.A 54:51A-9(a). The Tax Court received the complaint for filing eight days after the limitation period had expired. Judge Hamill dismissed appellant’s complaint deeming the statutory limitation period to be jurisdictional and also denied appellant’s motion for reconsideration.
Appellant appeals the Tax Court’s dismissal of his complaint, and we affirm substantially for the reasons expressed by Judge Hamill in her oral opinions.
Affirmed.